Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and  6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20180151733 A1) in view of Kim et al. (2014/0369115 A1) .

    PNG
    media_image1.png
    297
    403
    media_image1.png
    Greyscale

Regarding claim 1, Glass et al. discloses a fin field effect transistor (finFET) device comprising: 
(Glass Fig. 2A); 
a source/drain region 252/254 adjacent the fin (Glass Fig. 1I); and 
a first carbon-comprising region disposed along a bottom surface and a sidewall of the source/drain region, wherein the first carbon-comprising region is between the sidewall of the source/drain region and a channel region in the fin along a line parallel to a major surface of the semiconductor substrate (Glass Fig. 2I & ¶47,66,85);
a gate over and along sidewalls of the fin;
a gate spacer on a sidewall of the gate; and
Glass may be silent upon a carbon-comprising film over the gate spacer and along the sidewall of the gate, the carbon-comprising film having a higher concentration of carbon than the gate spacer.  At the time of the invention it was a known option to have carbon in a gate spacer  layer over a first gate spacer layer.  For support see Kim et al.  figure 1.

    PNG
    media_image2.png
    392
    336
    media_image2.png
    Greyscale

Kim teaches either spacer layers 130 or 132 may be free of carbon or doped with carbon.  With the two layers, there are a limited number of implicitly understood finite possibilities, which include a carbon free spacer 130 with a carbon doped spacer there over.  As disclosed and understood from  paragraph 93 of Kim, a unhoped first spacer may prevent carbon from the overlying spacer from reaching the gate electrode.  This allow for use and benefits normal associated with a generic carbon containing spacer to be used while mitigating the chance of carbon from diffusing to the gate.
As the spacer arrangement is a known capable option and the materials an known conventional materials for the purpose known to be capable of being arranged having the relative doping levels of carbon, it would be obvious to one or ordinary skill in the art to modify the sidewall spacers of Glass with Kim, since applying a known technique to a known device ready for improvement to yield predictable results (***) is 



Regarding claim 2, Glass et al. in view of Kim disclose a device of claim 1 further comprising: a gate over and along sidewalls of the fin; and a gate spacer on a sidewall of the gate, wherein the gate spacer comprises carbon (Glass Fig. 2I & ¶47,66,85).

Regarding claim 3, Glass et al. in view of Kim disclose a device of claim 1 further comprising: a gate 232 over and along sidewalls of the fin; a gate spacer 234 on a sidewall of the gate; and a second carbon-comprising region under the gate spacer, the second carbon-comprising region being between the first carbon-comprising region and the channel region, and the first carbon-comprising region and the second carbon- comprising region having different concentrations of carbon (Glass Fig. 3 & ¶31-32 – layers 342-346).

    PNG
    media_image3.png
    324
    496
    media_image3.png
    Greyscale


Regarding claim 4, Glass et al. in view of Kim disclose a device of claim 3, wherein the second carbon-comprising region has a lower concentration of carbon than the first carbon- comprising region (Glass Fig. 3 & ¶31-32 – layers 342-346).


Regarding claim 6, Glass et al. in view of Kim disclose a device of claim 1, further comprising a lightly-doped drain (LDD) region connected to the source/drain region, wherein the LDD region comprises carbon (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 7, Glass et al. in view of Kim disclose a device of claim 1, wherein the first carbon-comprising region lines sidewalls and a bottom surface of the Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 8, Glass et al. in view of Kim disclose a device comprising: a semiconductor substrate; a gate stack over the semiconductor substrate, the gate stack further being and along sides of a channel region; a gate spacer along a sidewall of the gate stack, wherein the gate spacer comprises carbon; a carbon-comprising film over the gate spacer and along the sidewall of the gate stack, the carbon-comprising film having a higher concentration of carbon than the gate spacer; and a source/drain region adjacent the gate stack (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claim 1).

Regarding claim 9, Glass et al. in view of Kim disclose a device of claim 8, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 10, Glass et al. in view of Kim disclose a device of claim 8 further comprising: a first carbon-comprising region under the gate spacer; and a second carbon- comprising region disposed along sidewalls and a bottom surface of the source/drain region, wherein the first carbon- comprising region has a lower Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 11, Glass et al. in view of Kim disclose a device of claim 10, wherein the second carbon-comprising region extends under the gate spacer (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 12, Glass et al. in view of Kim disclose a device of claim 10, wherein the first carbon-comprising region is at least partially disposed in a lightly doped drain (LDD) region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 13, Glass et al. in view of Kim disclose a device of claim 8 further comprising one or more additional gate spacers over the carbon-comprising film, wherein the one or more additional gate spacers extend along the sidewall of the gate stack (Glass Fig. 3).

Regarding claim 14, Glass et al. in view of Kim disclose a device of claim 8, wherein the carbon-comprising film touches the gate spacer (Glass Fig. 3).


Claim(s) 1-4, and  6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20180151733 A1) in view of Kim et al. (2014/0369115 A1)  in view of Wang et al. (2011/0171804).


Regarding claim 15, Glass et al. in view of Kim disclose a transistor comprising: a gate stack over at a top surface of a semiconductor substrate; a first lightly doped drain (LDD) region, wherein the LDD region comprises carbon; a first epitaxial source/drain region, wherein a first carbon-comprising semiconductor liner is disposed along sidewalls and a bottom surface of the first epitaxial source/drain region, and wherein the first carbon-comprising semiconductor liner separates the first LDD region from the first epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate; and a second epitaxial source/drain region (See regarding claims 1 & 4 - Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).
Alternatively, one could form a LDD by performing a halo implant, as disclosed in paragraphs 27 and 72 of Kim.  Analogous transistor structures were routinely known to have LDD regions formed for the purpose of adjusting threshold voltages of the transistors.  Kim however does not depict the LDD regions.
For a example of generic LDD regions one of ordinary skill in the art would be expected to form for the generic purpose of optimizing threshold voltages see Wang et al.  Fig. 2L and paragraphs 18 and 24, which depict and disclose halo implanted LDD 

    PNG
    media_image4.png
    780
    570
    media_image4.png
    Greyscale

Shown in figures of Wang, halo implants generally form conventional LDD regions which do not extend to the depth of the S/D regions.  LDD region are commonly known optional doping regions which provide generic optimization of threshold voltage for transistors.


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Glass with the LDD of Kim and/or Wang, since applying a known technique  to a known device ready for improvement  to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 16, Glass et al. in view of Kim in view of Wang disclose a transistor of claim 15 further comprising a channel region, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 17, Glass et al. in view of Kim in view of Wang disclose a device of claim 15, wherein the first LDD region, the first epitaxial source/drain region, Glass Fig. 3).

Regarding claim 18, Glass et al. in view of Kim in view of Wang disclose a device of claim 15, wherein the carbon comprising semiconductor liner has a different concentration of carbon than the first LDD region (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 19, Glass et al. in view of Kim in view of Wang disclose a device of claim 15 further comprising a second carbon-comprising semiconductor liner disposed along sidewalls and a bottom surface of the second epitaxial source/drain region, and wherein the second carbon-comprising semiconductor liner separates a second LDD region from the second epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 20, Glass et al. in view of Kim in view of Wang disclose a device of claim 15, wherein a channel region of the transistor comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/8/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822